Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 22, 2021 in reply to the First Office Action on the Merits mailed March 24, 2021. Claim 11 has been amended; claims 1-10 and 12-14 have been canceled; and no claims have been newly added. Claims 15, 17, and 18 have been withdrawn. Claims 11, 16, and 19 are currently under examination in the application.
Withdrawal of Prior Rejections - Obviousness-Type Double Patenting
In view of the present amendment, the Obviousness-Type Double Patenting rejections presented in the First Office Action on the Merits mailed March 24, 2021 are hereby withdrawn. 
Specifically, the instant claims necessarily require contacting soil, plants or plant parts in particular with the microbial consortium having ATCC Deposit number PTA-121750, which appears to be patentably distinct from the microbial consortium with ATCC Deposit number PTA-121751 (i.e. see claims of co-pending Application No. 16/448,776) and from the microbial consortium with ATCC Deposit number PTA-121755 (i.e. see claims of U.S. Patent No. 10,932,470). 
Withdrawal of Prior Claim Rejections - 35 USC § 112(a)
Applicant has now filed a written statement as part of the application record stating that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of any patent for 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 11 has been satisfactorily amended. Moreover, the specification has now been amended to delete any reference to HYTa. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed March 24, 2021 is hereby withdrawn. 
It is understood that the limitation “ATCC Deposit number PTA-121750” is one and the same as “A1001” (paragraph 0004), and necessarily includes all of the microbes listed in paragraph [0041]. Specifically, “ATCC Deposit number PTA-121750” necessarily includes each of Bacillus, Azospirillum, Pseudomonas, Lactobacillus, Desulfococcus, Desulfotomaculum, Marinobacter, Nitrosopumilus, Ruminococcus, Aquabacterium, Leptolyngbya, Leptospirillum, Paenibacillus, Microcoleus, Clostridium, Xenococcus, Acetobacter, Candidatus, Methanosaeta, and Brevibacillus. 
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
Lόpez-Cervantes et al. do not explicitly disclose a microbial consortium that contains all of the requisite microbial species of “ATCC Deposit number PTA-121750”, i.e. each of Bacillus, Azospirillum, Pseudomonas, Lactobacillus, Desulfococcus, Desulfotomaculum, Marinobacter, Nitrosopumilus, Ruminococcus, Aquabacterium, Leptolyngbya, Leptospirillum, Paenibacillus, Microcoleus, Clostridium, Xenococcus, Acetobacter, Candidatus, Methanosaeta, and Brevibacillus. 
Therefore, the 35 USC 102 (a)(1) and 102(a)(2) rejections presented in the First Office Action on the Merits mailed March 24, 2021 are hereby withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
Claims 11, 16, and 19 are merely directed to improving plant growth and/or increasing crop yield by contacting soil, plants, or plant parts with a consortium of various microbes (i.e. which consortium has been deposited with the ATCC and assigned ATCC Deposit number PTA-121750), and further contacting soil with “liquid fertilizer”. Each of the microbial species in the consortium is found in nature and in the natural form, and “improving plant growth and/or crop yield” is very broad and generic, and not directed to any specific mechanism or any specific plant or crop. 
As far as can be ascertained, each of the microbes in the consortium naturally comes in contact with soil, plants, or plant parts in nature. Moreover, microbes that naturally come into contact with soil, plants, or plant parts are generally known to affect the growth of plants and crops by natural processes independent of the hand of man e.g. by producing and supplying essential substances that directly affect the plant’s growth by e.g. stimulating metabolism or improving a plant’s tolerance to stresses, or indirectly affect the plant’s growth by e.g. inhibiting phytopathogenic microbes that would otherwise cause deleterious effects on the plant’s growth. All of these processes are natural processes that occur in nature, and are thus not patentable, even if Applicant may have been the first to discover and document a “new” soil-dwelling Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)). 
Despite the fact that “improving plant growth and/or increasing crop yield” is a useful practical application, in this case the process being claimed is a natural phenomenon, i.e. occurs in nature independent of the hand of man, and thus remains a judicial exception. In other words, Applicant is merely attempting to patent improving plant growth and/or increasing crop yield by contacting soil, plants, or plant parts with various microbes that naturally come into contact with soil, plants, or plant parts and naturally improve plant growth and/or crop yield. No microbial species in the combination acquires markedly different characteristics or a different function, each performs in its own natural way. There is no machine and there is no transformation. There is no evidence of synergy. Their use in combination does not improve in any way their natural functioning, and each microbial species thus functions quite independently of the hand of man. Hence, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Indeed, it has long been well within the skill of the ordinary mechanic in the art to produce mixtures of microbial species (see Funk Bros. Seed Co. v. Kalo Inoculant Co. 333 U.S. 127 (1948)).

***This issue can be overcome by e.g. amending the claim to require the active step of contacting soil, plants, or plant parts with a combination of e.g. i) the microbial consortium with ATCC Deposit number PTA-121750, and ii) one or more synthetic man-made agents such as a liquid fertilizer comprising urea ammonium nitrate.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617